Name: Council Decision (CFSP) 2017/381 of 3 March 2017 amending Decision 2014/119/CFSP concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine
 Type: Decision
 Subject Matter: international affairs;  civil law;  Europe
 Date Published: 2017-03-04

 4.3.2017 EN Official Journal of the European Union L 58/34 COUNCIL DECISION (CFSP) 2017/381 of 3 March 2017 amending Decision 2014/119/CFSP concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 5 March 2014, the Council adopted Decision 2014/119/CFSP (1). (2) On 4 March 2016 the Council extended the restrictive measures against 16 persons until 6 March 2017 (2). (3) On the basis of a review of the restrictive measures set out in Decision 2014/119/CFSP, the application of those restrictive measures should be extended until 6 March 2018. The entry for one person listed in the Annex to Decision 2014/119/CFSP should be deleted. (4) Decision 2014/119/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2014/119/CFSP is amended as follows: (1) in Article 5, the second paragraph is replaced by the following: This Decision shall apply until 6 March 2018.; (2) the Annex is amended as set out in in the Annex to this Decision. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 3 March 2017. For the Council The President M. FARRUGIA (1) Council Decision 2014/119/CFSP of 5 March 2014 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine (OJ L 66, 6.3.2014, p. 26). (2) Council Decision (CFSP) 2016/318 of 4 March 2016 amending Decision 2014/119/CFSP concerning restrictive measures against certain persons, entities and bodies in view of the situation in Ukraine (OJ L 60, 5.3.2016 p. 76). ANNEX In the Annex to Decision 2014/119/CFSP the entry relating to the following person is deleted: 16. Yuriy Volodymyrovych Ivanyushchenko